FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR NINE-MONTH PERIOD ENDED ON SEPTEMBER 30, 2010 Highlights for the Period S UMMARY We continued evidencing a strong growth in electricity demand in the five countries in which we operate, and especially in Brazil and Peru. This increase in demand has been largely supported by the strong economic activity experienced in these markets. 2010 Consensus forecasts for GDP increases in the countries were we operate consider figures of 7.5% in Argentina, Brazil and Peru, 5.2% in Chile, and 4.4% in Colombia. The performance of the Latin American economies, even under the financial stress experienced on a worldwide basis during 2010, it's a clear sign of the strong resilience of demand and economic activity in the five countries were we operate. A well diversified mix of assets, contributed to balance the structure of our EBITDA, as follows,  Generation and Transmission 55%  Distribution 45% In light of our improved overall financial shape, Moody's placed the Baa3 senior unsecured rating of Enersis under review for a possible upgrade. Our client´s base increased in more than 380,000 new customers, confirming the high stability coming from natural growth. In this regards, its important highlighting our Brazilian distribution business, which presents an increase of 20% in Operating Income. As expected, main physical data confirmed that the second half of 2010 would behave better than the first half of this year. In fact, if we compare the third and the second quarter ( on a quarterly basis ), we have the following positive changes: In Generation  Energy Sales increased 5%  Generation increased 12%  Energy Purchases decreased 35% In Distribution  Energy Sales increased 4.4% Total Operating Income of the period totaled Ch$ 1,289,551 million, equivalent to a 15% decrease compared with the same period of 2009. As of September 30 th , 2010, net income attributable to the company's shareholders amounted to Ch$ 342,141 million, a 36% decrease, mainly explained by the reasons previously given. Pg.1 DISTRIBUTION BUSINESS Consolidated figures for the Distribution Businesses are detailed as follows: Operating Revenues increased 1.2%, amounting to Ch$ 3,184,955 million. Operating Costs reached Ch$ 2,627,975 million, which represent a 1.7% increase compared with 3Q09. EBITDA totaled Ch$ 747,356 million, in line with the same period of 2009. Operating income slightly decreased by 1.2% amounting to Ch$ 556,981 million, mainly explained by the lower results on our Chilean and Argentine operations, almost completely offset by the important increase in the results from our Brazilian subsidiaries. Higher demand faced by our distribution subsidiaries in Brazil and Peru, confirming the steady and sustained growth in demand experienced during 2010. Positive factors that influenced these results by country are the following: In Brazil, EBITDA increased Ch$ 45,481 million, as a result of: The sustained increase in demand experienced by our subsidiaries. The improvement in sales mix and margins. In Peru, EBITDA increased Ch$ 1,610 million, as a result of: Better sales margins and lower SG&A costs. 7.5% increase in demand. In Colombia, EBITDA increased Ch$ 1,691 million, mainly as a result of: Higher demand experienced during the year, which allowed the company to offset the higher cost of energy purchased and also the lower revenues due to the deconsolidation of Codensa Hogar's revenues, distorting comparison basis. In Chile, EBITDA decreased Ch$ 28,205 million, which is explained mainly by the following: A lower purchase/sales mix. A 9% lower VAD due to the negative indexer variation compared to 3Q09. All the above was partially offset by higher sales volumes related to the increase in electricity demand experienced during 2010. In Argentina, EBITDA decreased Ch$ 20,605 million, as result of: A lower sales mix, represented by higher sales to industrial customers over residential customers. Higher operational costs, mainly boosted by fines imposed by the authority. In 2009, a General Agreement was recognized with the Provincial Government related to energy consumption for impoverished people living in shanty towns. The agreement implied Ch$ 8,285 million. Pg.2 GENERATION AND TRANSMISSION BUSINESS Consolidated results for Generation and Transmission Business are detailed as follows: Consolidated physical sales decreased 5.0%, totaling 47,313 GWh, primarily due to lower sales in Argentina and Colombia. Due to lower sales, partially offset by higher prices, Total Revenues decreased 1.2%, amounting to Ch$ 2,076,441 million. Operating Costs amounted Ch$ 1,330,803 million, a 16.4% increase, mainly explained by higher energy purchases in Chile and higher costs of fuel in Argentina. EBITDA decreased 17.4%, amounting to Ch$ 931,647 million. Operating Income decreased 22.3% amounting to Ch$ 745,638 million. Hydro generation experienced a 10.7% decrease, mainly attributable to Colombia and Chile. In Argentina, EBITDA decreased by Ch$ 1,691 million, as a result of: 34% of higher costs of fuel. Partially offset by higher average prices of approximately 33%. In Chile, EBITDA decreased by Ch$ 180,001 million which is explained primarily by the following: Lower sales prices of approximately 9.3%. Higher cost of Ch$ 64,640 million due to a surge in energy purchases in Chile. The latter was partially offset by a decrease of 3.6% in cost of fuel. In Colombia, EBITDA decreased by Ch$ 2,046 million, which is explained primarily by the following: Ch$ 9,638 million in higher costs of fuel. Higher transportation costs of 8.2%. The above mentioned was partially offset by a 19% increase in average sales of prices, due to the increase in market prices related to the higher thermal production in the country. In Peru, EBITDA decreased by Ch$ 3,311 million, as consequence of: Higher costs of energy purchases by Ch$ 5,145 million due to the absence of the non- recurrent provision accumulated as of September 30, 2009, related to distributors without contracts. A 13.4% of increase in fuel costs due to the increase in thermal generation. In Brazil, EBITDA decreased by Ch$ 8,724 million, as a result of: A decrease in income from the transmission business, due to the reduced operation of the transmission lines compared to the year 2009. Partially offset by the increasing income from the generation business, which experienced improved sales margins. Pg.3 FINANCIAL SUMMARY The average interest rate increased, from 7.4% up to 8.4%, mainly because of inflationary effects. Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below: Non-committed credit lines: US$ 527 million available in the aggregate for Enersis and Endesa Chile in the local markets. Committed long term credit lines for US$ 962 million on a consolidated basis, available for Enersis and Endesa, of which US$ 450 million are due in the short term. Cash and cash equivalents amounts to US $1,558 million. Coverage and Protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from variations in variables Our exchange rate policy is based on cash flows and it strives to maintain a balance between US dollar indexed flows, and assets and liabilities in such currency. In addition to this policy, we have contracted Cross Currency Swaps for a total amount of US$1,406 million and Forwards, for US$138 million. In order to reduce volatility on financial results due to changes in market interest rates, we seek to maintain an adequate balance in debt structures. Additionally, we have contracted Interest Rate Swaps for US$ 384 million. The aforementioned financial policies are being permanently evaluated and adjusted to the changing macroeconomic scenario, in order to achieve the most efficient levels of protection. M ARKET S UMMARY During the first nine months of 2010, the Chilean stock exchange main index (IPSA) showed an important increase of 33.9%, over performing when compared to other international stock markets, which have also shown a positive trend during this year, as follows: Bovespa: 1.2%, S&P 500: 2.3%, UKX: 2.5%, Dow Jones Industrials: 3.4% and FTSE 250: 13.2% (all yields measured in local currencies). Enersis shares' price in the local market decreased 0.6% during the period. Divestitures made by Chilean pension funds have influenced the evolution of Enersis stock, which is underperforming in the local market. During this year, Enersis continued to be among the most traded companies at the Santiago Stock Exchange, with an average trading volume of US$ 10.2 million per day during the nine-month period. Top Five Daily Average Traded Amount at the Santiago Stock Exchange YTD as of September 2010 US $ Thousand LAN 18,701 SQM 18,205 CENCOSUD 13,666 ENDESA 11,850 ENERSIS 10,170 Pg.4 Source: Bloomberg R ISK R ATING C LASSIFICATION I NFORMATION Enersis' credit ratings have been upgraded in the first quarter of 2010, due to Company's improvements in the liquidity position and reduction of leverage. The positive perspectives on operational and credit profile of Enersis have been reflected in the upgrades received by Fitch Ratings, Standard & Poors and Feller Rate. Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Enersis' geographic diversification through Latin America provides us a natural hedge against different regulations and weather conditions. Most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. On September 29, 2010, Moody's placed the Baa3 senior unsecured rating of Enersis under review for possible upgrade. Enersis' current risk classifications are: International Ratings: Enersis S&P Moody's Fitch Corporate BBB+, Stable Baa3, (+) Revision BBB+, Stable Domestic Ratings (for securities issued in Chile): Enersis Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA, Stable AA, Stable Pg.5 TABLE OF CONTENTS Summary 1 Distribution Business 2 Generation and Transmission Business 3 Financial Summary 4 Market Summary 4 Risk Rating Classification Information 5 TABLE OF CONTENTS 6 GENERAL INFORMATION 8 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 9 MARKET INFORMATION 10 E QUITY M ARKET 10 D EBT M ARKET 13 C ONSOLIDATED I NCOME S TATEMENT A NALYSIS 14 N
